Order unanimously reversed, with $20 costs and disbursements, and the motion granted to the extent of allowing an inspection of all records and communications between the Borough President and the Comptroller on file in their offices with reference to the modification of the performance of the contract with appellant and with reference to discontinuance and renewal of traffic on the section of the West Side Highway between 59th and 72d Streets during the period of performance of the contract with The Walthaw Corporation. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.